United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1199
                                   ___________

Jack Burton Management Co., a         *
Missouri Corporation,                 *
                                      *
                   Appellee,          * Appeal from the United States
                                      * District Court for the Eastern
      v.                              * District of Missouri.
                                      *
American National Insurance Co.,      *      [UNPUBLISHED]
a Texas corporation,                  *
                                      *
                   Appellant.         *
                                 ___________

                             Submitted: November 16, 2000

                                  Filed: November 22, 2000
                                   ___________

Before BOWMAN, FAGG, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Jack Burton Management Co. (JBM) leased property for 99 years and subleased
it to Gilroy, Sims & Associates. American National Insurance Co. acquired the
leasehold interest through foreclosure and eventually stopped paying rent. Alleging
breach of the sublease, JBM brought this diversity action seeking damages from
American National. Applying Missouri law, the district court granted partial summary
judgment to JBM on the liability issue, concluding American National stood in the
same position as an assignee of the sublease and thus was liable to JBM under privity
of estate. After a bench trial on damages, the district court awarded JBM $104,221.60
for past due rents and $410,972.36 for the present value of the lost future rent and tax
payments due through the rest of the sublease term. On appeal, American National
attacks the district court's conclusions that American National assumed the sublease's
obligations absent privity of contract, and that American National had privity of estate
after American National surrendered the property. American National also argues that
in deciding the amount of damages, the district court should not have used the federal
postjudgment interest rate as the discount rate. Having carefully reviewed the parties'
briefs, the record, and the applicable law, we conclude the district court committed no
error and affirm without an extended opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-